      Case 4:18-cv-00595-MW-MAF Document 79 Filed 08/24/20 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION

DARIUS BURLINSON,

      Plaintiff,

v.                                          Case No. 4:18cv595-MW/MAF

C. O. FRANCIS, et al.,

     Defendants.
___________________________/

                    ORDER ACCEPTING AND ADOPTING
                     REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report

and Recommendation. ECF No. 78. Upon consideration, no objections having

been filed by the parties,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as this Court’s

opinion. The partial motions to dismiss filed by Defendant Stalnaker, ECF No. 63,

and Defendant Simmons, ECF No. 72, are GRANTED. All claims other than the

Eighth Amendment claim brought against Defendants Stalnaker and Simmons in

their individual capacities are DISMISSED. Defendants are required to file




                                        1
     Case 4:18-cv-00595-MW-MAF Document 79 Filed 08/24/20 Page 2 of 2




answers to Plaintiff’s amended complaint, ECF No. 30, within fourteen days of this

Order. This case is REMANDED to the Magistrate Judge for further proceedings.

     SO ORDERED on August 24, 2020.


                                     s/ MARK E. WALKER
                                     Chief United States District Judge




                                        2
